In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0781V
                                   Filed: September 22, 2017
                                         UNPUBLISHED
*********************************
KATHRYN SCOTT-HLAVAC,                             *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On June 30, 2016, Kathryn Scott-Hlavac (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered shoulder
pain as a result of a pneumococcal conjugate 13 vaccine (“PCV 13”) administered to
her on May 30, 2014. On February 21, 2017, the undersigned issued a decision
awarding compensation to petitioner based on respondent’s proffer. (ECF No. 25).

       On June 7, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 29). Petitioner requests attorneys’ fees in the amount of $15,641.10, and attorneys’
costs in the amount of $1,327.86, for a total amount of $16,968.96. Id. at 1-2.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Petitioner also incurred attorneys’ fees and costs in the litigation of this matter with
previous counsel, Coughlin & Gerhart LLP, in the amount of $1,200.83. See Exhibit 11
to Petitioner’s Motion. In compliance with General Order #9, petitioner has filed a
signed statement indicating petitioner incurred no out-of-pocket expenses.

        On June 13, 2017, respondent filed a response to petitioner’s motion. (ECF No.
30). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Petitioner “respectfully recommends that the Chief Special Master
exercise her discretion and determine a reasonable award for attorneys’ fees and
costs.” Id. at 3.

       On June 27, 2017, petitioner filed a reply. (ECF No. 31). Petitioner argues that
respondent’s position regarding the fee application is overly burdensome on the Court
and prejudices petitioner. Id. at 2. Petitioner also argues that she has met her burden
of establishing reasonable fees and costs, and as such her attorneys’ fees and costs
should be paid. Id. at 3-4.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, except for
the necessary reductions discussed below.

        Ms. Wilson billed 29.8 hours in 2016 at a rate of $301 per hour, and 8.3 hours in
2017 at a rate of $308 per hour. (ECF No. 36-1, p. 9.) The undersigned reduces Ms.
Wilson’s hourly rates to $275 for 2016, and $290 for 2017. See Kaufman v. HHS, No.
15-1045V, 2016 WL 8347656, at *4-5 (Fed. Cl. Spec. Mstr. Nov. 7, 2016) (setting Ms.
Wilson’s rate for 2014 through 2016); Noblett v. HHS, No. 14-969V, 2017 WL 3033932,
at *2 (Fed. Cl. Spec. Mstr. June 15, 2017) (setting a 2017 rate for Ms. Wilson based in
part on the undersigned’s analysis in Kaufman).

        Additionally, on October 19, 2016, Ms. Wilson billed 6.8 hours of travel at her full
hourly rate. (ECF No. 29-1.) Consistent with routine practice in this program, the
undersigned reduces petitioner’s counsel’s hourly for this travel time rate by 50%. See,
e.g., Hocraffer v. HHS, No. 99-533V, 2011 WL 3705153, at *24 (noting that “Special
masters consistently award compensation for travel time at 50% of the billing rate in the
Vaccine Program.”); J.L.D. v. HHS, No. 15-716V, 2017 WL 563189, at *4 (Fed. Cl.
Spec. Mstr. Jan. 18, 2017) (“Upon further review of the billing records, I noted that
[petitioner’s counsel] billed a total of 19.6 hours of travel time in 2015. While an attorney
may bill for work performed while traveling, special masters consistently award
compensation for travel time at 50% of the billing rate in the Vaccine Program.” (internal
citations omitted)).


                                              2
       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). The undersigned GRANTS petitioner’s motion for attorneys’ fees and costs
with the following reductions:

        2016: ($301-$275)*29.8 hours =            $774.80 reduction
        2017: ($308-$290)*8.3 hours =             $149.40 reduction
        Travel: ($275-$137.50)*6.8 =              $935.00 reduction
        Total Reduction:                          $1,859.20

        Accordingly, the undersigned awards the following:

        A. A payment of $15,109.76,3 as a lump sum in the form of a check jointly
           payable to petitioner and petitioner’s counsel Amber Diane Wilson,
           Esq.4

        B. A payment of $1,200.83, as a lump sum in the form of a check jointly
           payable to petitioner and petitioner’s counsel Coughlin & Gerhart, LLP.5

        The clerk of the court shall enter judgment in accordance herewith.6

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
4
  Petitioner requests that the check to Amber Diane Wilson, Esq. be forwarded to Maglio Christopher &
Toale, PA, 1605 Main Street, Suite 710, Sarasota Florida 34236.
5
 Petitioner requests that the check to Coughlin & Gerhart, LLP be forwarded to P.O. Box 2039,
Binghamton, NY 13902-2039.
6
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3